Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-9 set forth in the preliminary amendment submitted 4/02/2020 form the basis of the present examination.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


6.	The abstract of the disclosure is objected to because:

The opening sentence “A method for monitoring a circuit breaker, a system and an internet of things using the same are disclosed” is improper.
            Correction is required.  See MPEP § 608.01(b).

The abstract of the disclosure is objected to because:

The abstract should be in narrative form within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in the US Patent Number US 4439731 A in view of Robar et al. (Hereinafter “Robar”) in the US Patent Number US 7123030 B2.

Regarding claim 1, Harrison teaches an apparatus for determining magnetic properties of a magnetizable endless belt [10] in Figure 1, 2 and 3 (conveyor belt 10 as the endless belt) (An improved technique and instrument for monitoring gradual metal loss in cables, reinforced belts, rods and rails while they are in service, the metal loss being due to wear, corrosion, breakage or stretch--any reduction in metal section being taken as effective metal loss; Column 1 Line 5-10; a conveyor belt 10 having a plurality of longitudinally extending steel reinforcing cords 11; Column 4 Line 19-2; Therefore the conveyor belt is magnetizable belt as it has plurality of steel reinforcing cords), comprising:
a primary coil [6 which comprises 6A and 6B] (field windings 6A and 6B as the primary coil) (Each pole piece 5 carries either a field winding 6 or a sensing winding 7; Column 4 Line 13-15) for generating a magnetic field [B] (Turning now to FIG. 4, the field windings 6A and 6B are respectively connected together in series across an AC supply. In addition, a d.c. bias can be supplied to the field windings 6, and 6A so that undirectional current rather than alternating current flows in the field windings 6 and 6A. However a time varying magnetic field Column 4 Line 63-68 & Column 5 Line 1-6; As indicated in FIG. 2, the magnetic field B produced by the field windings 6A, 6B, 6C passes longitudinally through the cords 11 between the pole pieces 5A, 5B. Where the steel cord 11 is intact; Column 6 Line 6-11), wherein the primary coil [6a, 6B] encompasses the endless belt [10] (Figure 2 shows that the primary coil 6A and 6B encompasses the conveyor belts as the windings are respectively connected in series; FIG. 4, the field windings 6A and 6B are respectively connected together in series across an AC supply which preferably comprises a 5 kHz sine wave oscillator 14 having an output of approximately 1 Vpp per field winding 6; Column 4 Line 63-68), and
a secondary coil [7A, 7B] (sensing windings 7A and 7B as the secondary coil) (Each pole piece 5 carries either a field winding 6 or a sensing winding 7; Column 4 Line 13-15) for measuring the magnetic flux density (As a rough "rule of thumb" H is approximately one half of W, T is approximately one tenth H, L is approximately one and three quarters W, and G is approximately one fifth W. Each winding 6, 7 is wound for a maximum flux density in the yoke 2,12.; Column 4 Line 53-57), wherein the secondary coil [7A, 7B] encompasses the endless belt [10] (Figure 2 shows that the secondary coil 7A and 7B encompasses the conveyor belts as the windings are respectively connected in series Each of the sensing windings 7A and 7B are respectively connected together in series. One end of each series connection is grounded and the other ends respectively provide inputs A and B from the upper yoke 2 and the lower yoke 12 to an input interface block 16; Column 5 Line 10-14), and
a slotted yoke [2] for guiding the magnetic flux (As a rough "rule of thumb" H is approximately one half of W, T is approximately one tenth H, L is approximately one and three quarters W, and G is approximately one fifth W. Each winding 6, 7 is wound for a maximum flux density in the yoke 2,12; Column 4 Line 53-57; Yoke is used to guide the flux density), wherein the endless belt [10] extends through slots in the yoke [2] (Referring now to FIGS. 1, 2, and 3, the apparatus of the preferred embodiment comprises a transducer assembly 1 formed from an upper magnetic yoke 2 of soft iron which is suspended below a wheeled carriage 3. The yoke 2 is formed from an inverted U-shaped channel member which has a plurality of slots 4 located at regularly spaced intervals in each of its side walls thereby forming a plurality of pole pieces 5; Column 4 Line 6-13; Figure 1 shows that the endless belt [10] extends through slots in the yoke [2] and [12]).
Harrison fails to teach a first plurality of measuring devices for measuring the magnetic field in a respective width portion parallel to the endless belt, and a second plurality of measuring devices for measuring the magnetic flux in the respective width portion of the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
a first plurality of measuring devices [310 in 306] in Figure 4 (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44) for measuring the magnetic field in a respective width portion parallel to the endless belt [302] (flat rope 302 or belts) (The magnetic flux sensor assembly may include either Hall effect sensors, search coils, or other known sensors. By way of example, an arrangement employing Hall effect sensors is described with respect to the schematic, cross Column 5 Line 33-53; detection of magnetic flux density normal to the belt is the width portion of the belt), and 
a second plurality of measuring devices [310 in 308](308 comprises plurality of hall sensors 310 as the second plurality of measuring devices) for measuring the magnetic flux in the respective width portion of the endless belt [302] (The magnetic flux sensor assembly may include either Hall effect sensors, search coils, or other known sensors. By way of example, an arrangement employing Hall effect sensors is described with respect to the schematic, cross section illustration of FIG. 4. The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this Column 5 Line 33-53; detection of magnetic flux density normal to the belt is the width portion of the belt). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to include a first plurality of measuring devices and a second plurality of measuring devices configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).

Regarding claim 2, Harrison fails to teach an apparatus, wherein the first and the second plurality of measuring devices measure in at least two width portions, preferably in more than five and particularly preferably in 14 width portions.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the first and the second plurality of measuring devices [310] measure in at least two width portions, preferably in more than five and particularly preferably in 14 width portions (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44 The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would indicate a defect in the steel cord; Column 5 Line 33-53; Each sensor corresponds to each cord in the rope and there is twelve steel rope cord therefore it can measure different width portion two width portions or more than five or 14 width portions). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to include the first and the second plurality of measuring devices to measure in at least two width portions configures the system’s sensitivity sufficiently, enables detection of a difference in 

Regarding claim 3, Harrison fails to teach an apparatus, wherein the measuring devices for measuring the magnetic field in a width portion are arranged above and below the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the measuring devices [310] for measuring the magnetic field in a width portion are arranged above and below the endless belt [302] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to have the measuring devices arranged above and below the endless belt configures the system’s 

Regarding claim 4, Harrison fails to teach an apparatus, wherein the measuring devices for measuring the magnetic flux density are arranged in a width portion above and below the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the measuring devices [310] for measuring the magnetic flux density are arranged in a width portion above and below the endless belt [302] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches 

Regarding claim 5, Harrison fails to teach an apparatus, wherein measuring devices arranged on the edge of the endless belt detect a smaller portion width than measuring devices arranged centrally.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
measuring devices [310] arranged on the edge of the endless belt [302] detect a smaller portion width than measuring devices arranged centrally [310] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44; Each sensor corresponds to each cord in the rope and there is twelve steel rope cord therefore measuring devices are arranged on the edge of the belt and also central of the belt; For different width in the end side and in the center of the belt measuring device both smaller portion and then the width in the central portion of the belt). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to have measuring devices arranged on the edge of the endless belt to detect a smaller portion width than measuring devices arranged centrally configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).


Regarding claim 6, Harrison teaches method for determining magnetic properties of a width portion of a magnetizable endless belt [10] in Figure 1, 2 and 3 (conveyor belt 10 as the endless belt) (An improved technique and instrument for monitoring gradual metal loss in cables, reinforced belts, rods and rails while they are in service, the metal loss being due to wear, corrosion, breakage or stretch--any reduction in metal section being taken as effective metal loss; Column 1 Line 5-10; a conveyor belt 10 having a plurality of longitudinally extending steel reinforcing cords 11; Column 4 Line 19-2; Therefore the conveyor belt is magnetizable belt as it has plurality of steel reinforcing cords), comprising: the steps of:
generating a magnetic field [B], which spans the width of the endless belt [10] ( (Turning now to FIG. 4, the field windings 6A and 6B are respectively connected together in series across an AC supply. In addition, a d.c. bias can be supplied to the field windings 6, and Column 4 Line 63-68 & Column 5 Line 1-6; As indicated in FIG. 2, the magnetic field B produced by the field windings 6A, 6B, 6C passes longitudinally through the cords 11 between the pole pieces 5A, 5B. Where the steel cord 11 is intact; Column 6 Line 6-11), 
determining the total magnetic field generated, and (and sensing means connected to said sensing winding to sense the voltage induced therein by said magnetic field; Column 3 Line 17-19), and
determining the magnetic field in the width portion parallel to the surface of the endless belt [10] (Turning now to FIG. 4, the field windings 6A and 6B are respectively connected together in series across an AC supply. In addition, a d.c. bias can be supplied to the field windings 6, and 6A so that undirectional current rather than alternating current flows in the field windings 6 and 6A. However a time varying magnetic field is still created thereby; Column 4 Line 63-68 & Column 5 Line 1-6;, and
determining the magnetic flux which passes from the width portion of the endless belt [10] into a yoke [2] (As a rough "rule of thumb" H is approximately one half of W, T is approximately one tenth H, L is approximately one and three quarters W, and G is approximately one fifth W. Each winding 6, 7 is wound for a maximum flux density in the yoke 2, 12; Column 4 Line 53-57; Yoke is used to guide the flux density; Referring now to FIGS. 1, 2, and 3, the apparatus of the preferred embodiment comprises a transducer assembly 1 formed from an upper magnetic yoke 2 of soft iron which is suspended below a wheeled carriage 3. The yoke 2 is formed from an inverted U-shaped channel member which has a plurality of slots 4 located at regularly spaced intervals in each of its side walls thereby forming a plurality of pole pieces 5; Column 4 Line 6-13; Figure 1 shows that the endless belt [10] extends through slots in the yoke [2] and [12])).
Harrison fails to teach to determine a magnetic property of the width portion of the endless belt based on the determined total magnetic field and the magnetic flux density in the width portion and the magnetic field of the width portion.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
determine a magnetic property of the width portion of the endless belt based on the determined total magnetic field and the magnetic flux density in the width portion and the magnetic field of the width portion (The magnetic flux sensor assembly may include either Hall effect sensors, search coils, or other known sensors. By way of example, an arrangement employing Hall effect sensors is described with respect to the schematic, cross section illustration of FIG. 4. The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would Column 5 Line 33-53; detection of magnetic flux density normal to the belt is the width portion of the belt). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to determine a magnetic property of the width portion of the endless belt based on the determined total magnetic field and the magnetic flux density configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).

Regarding claim 7, Harrison fails to teach a method, wherein the total width of the endless belt is metrologically divided into at least three width portions, preferably in more than five and particularly preferably in 14 width portions.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the total width of the endless belt is metrologically divided into at least three width portions, preferably in more than five and particularly preferably in 14 width portions (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44 The sensor assembly (300) illustrated is for use with a rope (302) having twelve steel rope cords (304) evenly spaced therein and running parallel to the longitudinal axis of the rope (302). First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304). The sensor banks (306, 308) should be generally centered in a direction along the longitudinal axis of the flat rope (302) with respect to the poles of the magnet, since the components of magnetic flux density normal to the belt axis is at a minimum midway between the poles. Thus, the detection of a significant normal flux at this location would indicate a defect in the steel cord; Column 5 Line 33-53; Each sensor corresponds to each cord in the rope and belt comprises the total width of the belt and there is twelve steel rope cord which can be divided into at least three width portions, preferably in more than five and particularly preferably in 14 width portions). The purpose of doing so is to configure the system’s sensitivity sufficiently to enable detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, to store data for comparison to magnetic flux density for a rope to be tested.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to include the first and the second plurality of measuring devices to measure in at least two width portions configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 


Regarding claim 8, Harrison teaches a method, 
wherein the endless belt [10] is continuously moved (the belt 10 typically travels at a speed of approximately 3 M/sec. and therefore the time taken for a particular point on the belt 10 to pass between adjacent pole pieces 5A or 5B is of the order of 100 ms. As indicated in FIG. 2, the magnetic field B produced by the field windings 6A, 6B, 6C passes longitudinally through the cords 11 between the pole pieces 5A, 5B. Where the steel cord 11 is intact; Column 6 Line 4-11).

Regarding claim 9, Harrison fails to teach a method, wherein the magnetic field is measured in the width portion above and below the endless belt.
Robar teaches a method and apparatus for detecting deterioration of steel ropes or compound ropes having steel ropes as members (Column 1 Line 66-67) (While the preferred embodiments are described below with respect to elevator ropes, by way of example, it is acknowledged that the present invention has application to other types of ropes and belts subject to similar loading and use conditions; Column 2 Line 20-24), wherein
the magnetic field is measured in the width portion above and below the endless belt [302] (First and second banks (306, 308) of Hall effect sensors (310) are positioned above and below, respectively, the flat belt (306) to be tested so that the Hall effect sensors (310) correspond to individual cords (304); Column 5 Line 40-44). The purpose of doing so is to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Robar, because Robar teaches to have magnetic field measured in the width portion above and below the endless belt configures the system’s sensitivity sufficiently, enables detection of a difference in magnetic flux density representative of the loss of one wire having a diameter of, for example, 0.175 mm in a cord of diameter 1.6 mm, stores data for comparison to magnetic flux density for a rope to be tested (Column 4 Line 56-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Twigger et al. (US 20120168281 A1) discloses, “CONVEYOR BELT CONDITION MONITORING SYSTEM-Referring to FIG. 1, an exemplary conveyor belt monitoring system 1 is shown mounted adjacent to a conveyor belt 2 that moves in the direction shown by the arrows as a result of the rotation of one or more pulleys 4, The system 1 may comprise a permanent magnet 6 that spans the width of the belt 2 and is positioned above or below the belt in sufficiently close proximity that it magnetizes a portion of the belt 2. Specifically, the  a slotted yoke for guiding the magnetic flux, wherein the endless belt extends through slots in the yoke, and a first plurality of measuring devices-4 for measuring the magnetic field in a respective width portion parallel to the endless belt, and a second plurality of measuring devices for measuring the magnetic flux in the respective width portion of the endless belt).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NASIMA MONSUR/Primary Examiner, Art Unit 2866